Citation Nr: 0824256	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  05-38 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial increased rating for 
patellofemoral syndrome of the right knee, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an initial increased rating for 
patellofemoral syndrome of the left knee, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk



INTRODUCTION

The veteran served on active military duty from June 1996 to 
March 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Houston, Texas.  Specifically, in that decision, the RO 
granted service connection for patellofemoral syndrome of the 
right and left knees and assigned noncompensable evaluations 
to each of these disabilities, effective from August 2004.  
During the current appeal, and specifically by a November 
2005 decision, the RO awarded compensable evaluations of 
10 percent for each of these service-connected disabilities, 
effective from August 2004.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

A September 2006 VA examination of the veteran's knees was 
essentially negative except for objective findings of slight 
limitation of flexion (to 130 degrees) and subjective 
complaints of flare-ups occurring approximately 5 times per 
month and lasting 30 minutes to 2-to-3 hours.  Subsequently, 
however, in June 2008, the veteran, through his 
representative, essentially asserted that the 
service-connected bilateral knee disabilities had worsened 
since the September 2006 VA examination.  

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95.  See also Snuffer 
v. Gober, 10 Vet. App. 400, 402-403 (1997) & Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  Consequently, the 
Board finds that an additional VA examination is necessary to 
determine the current nature and extent of the veteran's 
service-connected left and right knee disabilities.  

Accordingly, further appellate consideration will be 
deferred, and this case is REMANDED for the following 
actions:  

1.  Copies of any additional records of 
knee treatment that the veteran has 
received at the VA Medical Center in 
San Antonio, Texas since July 2006 
should be obtained and associated with 
the claims folder.  

2.  Thereafter, the veteran should be 
scheduled for a VA orthopedic 
examination by a physician to determine 
the nature and extent of the 
service-connected patellofemoral 
syndrome of the right knee and the 
service-connected patellofemoral 
syndrome of the left knee.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated studies, 
including X-rays, should be conducted.  

All pertinent bilateral knee pathology, 
which is found on examination, should 
be noted in the report of the 
evaluation.  In particular, the 
examiner should discuss any limitation 
of motion or instability found to be 
associated with the service-connected 
left and right knee disabilities.  

In addition, the examiner should 
discuss whether the veteran's knees 
exhibit weakened movement, excess 
fatigability, or incoordination that is 
attributable to the service-connected 
bilateral knee disabilities.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran 
uses either knee repeatedly over a 
period of time.  

3.  Following the completion of the 
above, the AMC should re-adjudicate the 
issues of entitlement to a disability 
rating greater than 10 percent for the 
service-connected patellofemoral 
syndrome of the right knee and 
entitlement to a disability rating 
greater than 10 percent for the 
service-connected patellofemoral 
syndrome of the left knee.  If the 
decisions remain in any way adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


